IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

    PAZUNIAK LAW OFFICE, LLC and                    )
    GEORGE PAZUNIAK,                                )
                                                    )
                         Plaintiffs,                )
                                                    )    C.A. No.: N14C-12-259 EMD
                    v.                              )
                                                    )
    PI-NET INTERNATIONAL, INC. and                  )
    LAKSHMI ARUNACHALAM,                            )
                                                    )
                         Defendants.                )
                                                    )
                                                    )


        ORDER STRIKING PARAGRAPHS 3, 4(G), AND 4(H) FROM
      PRO SE DEFENDANT AND COUNTER PLAINTIFF DR. LAKSHMI
ARUNACHALAM’S APPLICATION FOR CERTIFICATION FOR INTERLOCUTORY
  APPEAL UNDER RULE 42 OF THIS COURT’S ORDER OF OCTOBER 20, 2016
       DENYING DR. ARUNACHALAM’S MOTION TO SUBSTITUTE

Dr. Lakshmi Arunachalam, Menlo Park, California, Defendant Pro Se.

George Pazuniak, Esquire, Pazuniak Law Office LLC, Wilmington, Delaware, Attorney for
Plaintiffs Pazuniak Law Office, LLC and George Pazuniak.

DAVIS, J.

       Upon consideration of Notice of Hearing on Pro Se Defendant and Counter Plaintiff Dr.

Lakshmi Arunachalam’s Application for Certification for Interlocutory Appeal Under Rule 42 of

this Court’s Order of October 20, 2016 Denying Dr. Arunachalam’s Motion to Substitute (the

“Application for Interlocutory Appeal”) filed by Defendant Lakshmi Arunachalam; the letter,

dated July 7, 2015, from the Honorable Eric M. Davis to George Pazuniak, Esq., and Lakshmi

Arunachalam (the “Letter”); the telephonic hearing held on July 27, 2015 (the “July 27

Hearing”); and the entire record of this civil action:
       IT IS HEREBY DETERMINED that the Court may, upon its own initiative at any time,

“order stricken from any pleading any insufficient defense or any redundant, immaterial,

impertinent or scandalous matter.” Super. Civ. R. 12(f).

       IT IS HEREBY FURTHER DETERMINED that the Court may strike a statement sua

sponte if the statement clearly has “no plausible bearing on the subject matter of the litigation or

fails to set out any issuable fact and is found unduly prejudicial to a party.” See 395 Assoc. v.

New Castle County¸ No. 05A-01-013-JRJ, 2005 WL 3194566, at *2 (Del. Super. Nov. 28, 2005)

(citing Crowhorn v. Nationwide Mut. Ins. Co., No. A00C-06-010, 2001 WL 695542, at *7 (Del.

Super. Apr. 26, 2001).

       IT IS HEREBY FURTHER DETERMINED that the Court warned the parties in the

Letter and at the July 27 Hearing to refrain from using irrelevant hyperbole and inappropriate

comments in pleadings.

       IT IS HEREBY FURTHER DETERMINED that the Application for Interlocutory

Appeal seeks an Order from the Court certifying for interlocutory appeal the Order Denying Pro

Se Defendant Dr. Lakshmi Arunachalam’s Emergency Motion to Substitute Parties under

Delaware Rule 25(c) and Federal Rule (c) due to New Facts and Circumstances that Defendant

Pi-Net International, Inc. is Defunct and Dr. Lakshmi Arunachalam is the Successor-in-Interest

and Real Party-in-Interest entered on October 19, 2016.

       IT IS HEREBY FURTHER DETERMINED that the Application for Interlocutory

Appeal seeks review of the Court’s determination that Dr. Arunachalam could not be substituted

for Pi-Net International, Inc.

       IT IS HEREBY FURTHER DETERMINED that upon review of the Application for

Interlocutory Appeal, Dr. Arunachalam makes several scandalous accusations about the conduct



                                                  2
and character of the Defendant George Pazuniak. In paragraphs 3 and 4(G), Dr. Arunachalam

describes Mr. Pazuniak as “a thief and sadist who is flitting between multiple courts to run from

being caught for his theft and elder abuse.” Dr. Arunachalam further states in paragraph 4(H)

that Mr. Pazuniak should seek forgiveness for his “sadistic harassment of Dr. Arunachalam.”

        IT IS HEREBY FURTHER DETERMINED that these accusations are unfounded,

lack any legal relevance to the issue before the Court, and serve no other purpose than to

implicate the integrity of Mr. Pazuniak in an attempt to prejudice the Court’s view of the legal

issues before it.

        IT IS HEREBY FURTHER DETERMINED that, given the scandalous nature of the

accusations, their irrelevance to any issue in the case, and their prejudice to Mr. Pazuniak, the

Court is obligated to strike paragraphs 3, 4(G), and 4(H) sua sponte in an attempt to enforce

order and civility in this civil action. See 395 Assoc., 2005 WL 3194566, at *1 (recognizing that

sua sponte rulings to strike are traditionally used to permit consideration of untimely motions to

strike, but explaining that the Court was obligated to strike certain statements in appellant’s brief

due to the highly inflammatory and insulting nature of the statements).

        IT IS HEREBY ORDERED that paragraphs 3, 4(G) and 4(H) are stricken from the Pro

Se Defendant and Counter Plaintiff Dr. Lakshmi Arunachalam’s Application for Certification for

Interlocutory Appeal Under Rule 42 of this Court’s Order of October 20, 2016 Denying Dr.

Arunachalam’s Motion to Substitute.

        IT IS HEREBY FURTHER ORDERED that the Court will consider the remaining

paragraphs of the Pro Se Defendant and Counter Plaintiff Dr. Lakshmi Arunachalam’s

Application for Certification for Interlocutory Appeal Under Rule 42 of this Court’s Order of




                                                  3
October 20, 2016 Denying Dr. Arunachalam’s Motion to Substitute in order to determine

whether to certify an interlocutory appeal.

Dated: November 4, 2016
Wilmington, Delaware


                                              /s/ Eric M. Davis
                                              Eric M. Davis, Judge




                                                 4